Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed on September 17th, 2021 overcomes the rejection of Claim 11 under 35 U.S.C. 112(b).

Response to Arguments
Applicant's arguments filed September 17th, 2021 have been fully considered but they are not persuasive.
Applicant argues that Kachelriess et al. (US 2013/0039556 A1; hereafter Kachelriess) does not teach the claimed limitations. Applicant asserts that the interpolation and extraction of high frequency content information disclosed in Kachelriess occurs after image reconstruction where the claim requires interpolation and extraction of high frequency content before image reconstruction. Examiner respectfully disagrees. In ¶66 of Kachelriess, a metal artifact region is reduced through interpolation and further recites that “the actual correction of the raw data takes place in this step”. Under the broadest reasonable interpretation (BRI) of “raw data”, the metal artifact correction of raw data through interpolation as disclosed in Kachelriess anticipates the interpolation of a metal-containing region in the projection data. Furthermore, ¶66 of Kachelriess states that raw data or projection data can be replaced by different variants of interpolation/inpainting, in which the extraction of high frequency content information from raw data/projection data can be included in these variants, more specifically in variants that require the extraction of the metal artifacts before interpolation. Therefore, Kachelriess
Applicant additionally asserts that the cited reference does not teach the limitation reconstructing adjusted projection data. Examiner respectfully disagrees. The generation of the results image in Kachelriess requires the weighting of several different image datasets that has been processed in a variety of manners i.e., adjusted projection datasets. Therefore, weighting these datasets would inherently require some form of reconstruction or merging algorithm that generate a final output image. 
Applicant further argues that Kachelriess does not teach claimed limitation of Claim 5. Applicant asserts that Kachelriess fails to disclose transforming segmented projection data to the frequency domain. Examiner respectfully disagrees. Kachelriess discloses the use of filters, more specifically Gaussian filter, to perform the filtering and extraction of high frequency content information. The use of a Gaussian filter in Kachelriess was a non-limiting example of a filter that can be used to perform the method disclosed. Therefore, the implication is that any filter, operable in any domain with a low-pass cutoff may be used. A sinc filter, presented in the Office Action, is a known filter in the art and would be a reasonable alternative to use. Since a sinc filter operates in the frequency domain, the filter would inherently require data to be transformed/converted to the frequency domain. The citation of a sinc filter in the Office Action was a non-limiting example used to clarify that any filter could be used in Kachelriess and would thus anticipate the claimed limitations of Claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-13, 15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kachelriess.
Regarding Claim 1, Kachelriess teaches: a method (Figure 1 and 2), comprising: obtaining projection data of an imaging subject (¶40: “use of detector data from a scan of an object with incorporated metal”); identifying a metal-containing region in the projection data (¶65: “An uncorrected image is then reconstructed, from which a metal image is segmented for each threshold operation. This metal image is used both for the first metal artifact correction algorithm (step 2) and also for localized weighting in the frequency split”); interpolating the metal-containing region to generate interpolated projection data (¶66: “Calculation of a metal-artifact-reduced image using an approach in which measured data is replaced or used with lower weighting. The actual correction of the raw data takes place in this step, wherein however necessarily a loss of information occurs. As described in many publications, the data in the metal track can be replaced by different variants of interpolation/inpainting.”); extracting high frequency content information from the projection data in the metal-containing region (¶67: “The metal-artifact-reduced image MAR calculated in step 2 is low-passed filtered MARlow, for example with a Gaussian filter. The corresponding high frequencies MARhigh are calculated by subtracting MAR-image and low-pass-filtered MAR-image.”); adding the extracted high frequency content information to the interpolated projection data to generate adjusted projection data (¶12: “a results image dataset is compiled from the weighted high-frequency parts of a non-metal-artifact-corrected CT image dataset and from the weighted high-frequency parts of a CT image dataset which is metal-artifact-corrected in accordance with known methods, wherein the vicinity of metal artifacts the high-frequency parts of the metal-artifact-corrected CT image dataset are increasingly weighted, while in image regions further from the metal the high-frequency parts of the non-metal-artifact-corrected CT image dataset are increasingly weighted; additionally the low-frequency parts of the metal-artifact-corrected CT image dataset are added unweighted, in order to obtain a CT image dataset containing all spatial frequencies”; metal-artifact-corrected CT image is consistent with interpolated projection data); and reconstructing one or more diagnostic images from the adjusted projection data (¶48: “storage and/or output of the results image”; outputting of the results image would inherently encompasses reconstructing an image).
Regarding Claim 2, Kachelriess teaches: the method of claim 1, wherein adding the extracted high frequency content information to the interpolated projection data comprises conditioning the extracted high frequency content information and adding the conditioned high frequency content information to the interpolated projection (¶12: “a results image dataset is compiled from the weighted high-frequency parts of a non-metal-artifact-corrected CT image dataset and from the weighted high-frequency parts of a CT image dataset which is metal-artifact-corrected in accordance with known methods, wherein the vicinity of metal artifacts the high-frequency parts of the metal-artifact-corrected CT image dataset are increasingly weighted, while in image regions further from the metal the high-frequency parts of the non-metal-artifact-corrected CT image dataset are increasingly weighted; additionally the low-frequency parts of the metal-artifact-corrected CT image dataset are added unweighted, in order to obtain a CT image dataset containing all spatial frequencies”; weighting is consistent with conditioning).
Regarding Claim 3, Kachelriess teaches: the method of claim 2, wherein conditioning the extracted high frequency content information comprises weighting and/or thresholding the high frequency content information (¶69-70: “In order not to unnecessarily increase the noise in regions far away from metal implants, a weighting is calculated for each pixel. For this the metal image is binarized, smoothed with a strong low-pass and used as a spatially varying weighting mask G. The high frequencies of the uncorrected image are multiplied by the metal-weighting mask G, and correspondingly the high frequencies of the MAR image by the weight 1-G”).
Regarding Claim 5, Kachelriess teaches: the method of claim 1, wherein extracting the high frequency content information comprises segmenting the metal-containing region of the projection data (¶65: “An uncorrected image is then reconstructed, from which a metal image is segmented for each threshold operation.”), transforming the segmented projection data to the frequency domain, and applying a filter to the segmented projection data in the frequency domain to extract the high frequency content information (¶67: “The metal-artifact-reduced image MAR calculated in step 2 is low-passed filtered MARlow, for example with a Gaussian filter. The corresponding high frequencies MARhigh are calculated by subtracting MAR-image and low-pass-filtered MAR-image.”; a Gaussian filter is used as an example but any filter with a low-pass cutoff would be sufficient, such as a sinc filter, which is best used in the frequency domain. The transforming of the projection data to the frequency domain before applying a filter is implied when using a frequency filter like a sinc filter.”).
Regarding Claim 6, Kachelriess teaches: the method of claim 5, wherein the filter is a low-pass filter and wherein applying the low-pass filter to the segmented projection data to extract the high-frequency content information comprises filtering out the high frequency content information via the low-pass filter and subtracting the filtered segmented projection data from the segmented projection data to extract the high frequency content information (¶67: “The metal-artifact-reduced image MAR calculated in step 2 is low-passed filtered MARlow, for example with a Gaussian filter. The corresponding high frequencies MARhigh are calculated by subtracting MAR-image and low-pass-filtered MAR-image.”). 
Regarding Claim 7, Kachelriess teaches: the method of claim 5, wherein the low-pass filter has a cut-off in a middle of the frequency content of the projection data in the frequency domain (¶59: “It should be noted here that on the one hand both high-pass filters HP used in this method should be identical and the low-pass filter TP should be complementary to the high-pass filter, so that TP=1-HP.”; implies that the cut-off for the filters can be set to any pre-determined value, which encompasses setting a low-pass filter cut-off to be in the middle of a frequency content.).
Regarding Claim 9, Kachelriess teaches: the method of claim 1, wherein identifying the metal-containing region in the projection data comprises reconstructing one or more initial images from the projection data, identifying one or more pixels of the one or more initial images having an intensity greater than a threshold intensity, and mapping the identified one or more pixels back to the projection data (¶54: “Such a weighting mask can easily be generated for example by generating a metal image from one of the reconstructed and if necessary metal-artifact-corrected CT image datasets, for example by simply forming a threshold via the preferably non-metal-artifact-corrected CT image dataset, and applying a low-pass filter to this metal image which exclusively shows metal.”; ¶65: “An uncorrected image is then reconstructed, from which a metal image is segmented for each threshold operation.”).
Regarding Claim 10, Kachelriess teaches: a method (Figure 1 and 2), comprising: removing projection data from a metal-containing region of an original projection dataset, including removing all frequency content of the projection data in the metal-containing region; replacing the removed projection data in the metal-containing region with interpolated projection data (¶66: “Calculation of a metal-artifact-reduced image using an approach in which measured data is replaced or used with lower weighting. … As described in many publications, the data in the metal track can be replaced by different variants of interpolation/inpainting.”); adding back a subset of the frequency content of the removed projection data to the interpolated projection data to generate an adjusted projection dataset (¶12: “a results image dataset is compiled from the weighted high-frequency parts of a non-metal-artifact-corrected CT image dataset and from the weighted high-frequency parts of a CT image dataset which is metal-artifact-corrected in accordance with known methods, wherein the vicinity of metal artifacts the high-frequency parts of the metal-artifact-corrected CT image dataset are increasingly weighted, while in image regions further from the metal the high-frequency parts of the non-metal-artifact-corrected CT image dataset are increasingly weighted; additionally the low-frequency parts of the metal-artifact-corrected CT image dataset are added unweighted, in order to obtain a CT image dataset containing all spatial frequencies”); and reconstructing one or more images from the adjusted projection data (¶48: “storage and/or output of the results image”).
Regarding Claim 11, Kachelriess teaches: the method of claim 10, wherein the subset of the frequency content comprises a high frequency content subset of the frequency content, the high frequency content subset including frequency content that has a higher frequency than a remaining subset of the frequency content, and further comprising excluding at least some the remaining subset of the frequency content from the adjust projection dataset (¶67: “The metal-artifact-reduced image MAR calculated in step 2 is low-passed filtered MARlow, for example with a Gaussian filter. The corresponding high frequencies MARhigh are calculated by subtracting MAR-image and low-pass-filtered MAR-image.”; low frequency is excluded due to subtraction and high frequency portion remains.).
Regarding Claim 12, Kachelriess teaches: the method of claim 10, further comprising conditioning the subset of the frequency content before adding the subset of the frequency content back to the interpolated projection data (¶12: “a results image dataset is compiled from the weighted high-frequency parts of a non-metal-artifact-corrected CT image dataset and from the weighted high-frequency parts of a CT image dataset which is metal-artifact-corrected in accordance with known methods, wherein the vicinity of metal artifacts the high-frequency parts of the metal-artifact-corrected CT image dataset are increasingly weighted, while in image regions further from the metal the high-frequency parts of the non-metal-artifact-corrected CT image dataset are increasingly weighted; additionally the low-frequency parts of the metal-artifact-corrected CT image dataset are added unweighted, in order to obtain a CT image dataset containing all spatial frequencies”
Regarding Claim 13, Kachelriess teaches: the method of claim 12, wherein conditioning the subset of the frequency content comprises conditioning the subset of the frequency content via thresholding and/or morphological operations (¶69-70: “In order not to unnecessarily increase the noise in regions far away from metal implants, a weighting is calculated for each pixel. For this the metal image is binarized, smoothed with a strong low-pass and used as a spatially varying weighting mask G. The high frequencies of the uncorrected image are multiplied by the metal-weighting mask G, and correspondingly the high frequencies of the MAR image by the weight 1-G”; weighting is consistent with morphological operations).
Regarding Claim 15, Kachelriess teaches: an image processing system (Figure 3), comprising: a processor; and a non-transitory memory storing instructions executable by the processor to (¶25: “Methods discussed below, some of which are illustrated by the flow charts, may be implemented by hardware, software, firmware, middleware, microcode, hardware description languages, or any combination thereof. When implemented in software, firmware, middleware, or microcode, the program code or code segments to perform the necessary tasks will be stored in a machine or computer readable medium such as a storage medium or non-transitory computer readable medium. A processor(s) will perform the necessary tasks”): interpolate a metal-containing region of a projection data set of an image subject to generate an interpolated projection dataset (¶66: “Calculation of a metal-artifact-reduced image using an approach in which measured data is replaced or used with lower weighting. … As described in many publications, the data in the metal track can be replaced by different variants of interpolation/inpainting.”); extract high frequency content information from the projection dataset in the metal-containing region (¶67: “The metal-artifact-reduced image MAR calculated in step 2 is low-passed filtered MARlow, for example with a Gaussian filter. The corresponding high frequencies MARhigh are calculated by subtracting MAR-image and low-pass-filtered MAR-image.”); condition the high frequency content information (¶69-70: “In order not to unnecessarily increase the noise in regions far away from metal implants, a weighting is calculated for each pixel. For this the metal image is binarized, smoothed with a strong low-pass and used as a spatially varying weighting mask G. The high frequencies of the uncorrected image are multiplied by the metal-weighting mask G, and correspondingly the high frequencies of the MAR image by the weight 1-G”); add the conditioned high frequency content information to the interpolated data set to generate an adjusted projection dataset (¶12: “a results image dataset is compiled from the weighted high-frequency parts of a non-metal-artifact-corrected CT image dataset and from the weighted high-frequency parts of a CT image dataset which is metal-artifact-corrected in accordance with known methods, wherein the vicinity of metal artifacts the high-frequency parts of the metal-artifact-corrected CT image dataset are increasingly weighted, while in image regions further from the metal the high-frequency parts of the non-metal-artifact-corrected CT image dataset are increasingly weighted; additionally the low-frequency parts of the metal-artifact-corrected CT image dataset are added unweighted, in order to obtain a CT image dataset containing all spatial frequencies”); and reconstruct one or more diagnostic images from the adjusted projection dataset (¶48: “storage and/or output of the results image”).
Regarding Claim 17, Kachelriess teaches: the image processing system of claim 15, wherein the high frequency content comprises a subset of all frequency content of the projection dataset in the metal-containing region (¶67: “The metal-artifact-reduced image MAR calculated in step 2 is low-passed filtered MARlow, for example with a Gaussian filter. The corresponding high frequencies MARhigh are calculated by subtracting MAR-image and low-pass-filtered MAR-image.”). 
Regarding Claim 18, Kachelriess teaches: the image processing system of claim 15, wherein the instructions to condition the high frequency content information comprise instructions to weight and/or threshold the high frequency content information, including discarding or clipping high frequency content information having a projection intensity value over a threshold. (¶69-70: “In order not to unnecessarily increase the noise in regions far away from metal implants, a weighting is calculated for each pixel. For this the metal image is binarized, smoothed with a strong low-pass and used as a spatially varying weighting mask G. The high frequencies of the uncorrected image are multiplied by the metal-weighting mask G, and correspondingly the high frequencies of the MAR image by the weight 1-G”. 
Regarding Claim 19, Kachelriess teaches: the image processing system of claim 15, wherein the instructions are executable to identify the metal-containing region of the projection dataset by reconstructing an initial image from the projection dataset, generating a metal mask that includes each metal-containing pixel of the initial image, and map the metal mask back to the projection dataset (¶54: “Such a weighting mask can easily be generated for example by generating a metal image from one of the reconstructed and if necessary metal-artifact-corrected CT image datasets, for example by simply forming a threshold via the preferably non-metal-artifact-corrected CT image dataset, and applying a low-pass filter to this metal image which exclusively shows metal.”; ¶65: “An uncorrected image is then reconstructed, from which a metal image is segmented for each threshold operation.”).
Regarding Claim 20, Kachelriess teaches: the image processing system of claim 15, wherein the projection dataset is acquired by a computed tomography (CT) imaging system and includes radiation attenuation measurements detected by a plurality of detector elements, and wherein interpolating the metal-containing region of the projection dataset includes identifying, in row, channel, and view directions, valid neighbors of each metal-containing detector element, assigning weights to each of the neighbors and replacing projection data of each metal-containing detector elements by a sum of its weighted neighbors. (¶39: “In a concrete variant of the embodiment the method can have the following method steps for reducing metal artifacts in CT image data”; implies the acquisition of data through a CT imaging system; ¶63-66 discloses the interpolation method performed on raw data obtained from a CT imaging system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kachelriess as applied to claims above, and further in view of Liu et al. (US 2020/0327662 A1; hereafter: Liu).
Regarding Claim 4, Kachelriess teaches: the method of claim 2, but does not explicitly teach that conditioning the extracted high frequency content information comprises conditioning the high frequency content information via a deep learning model.
In a related art, Liu teaches: that conditioning the extracted high frequency content information comprises conditioning the high frequency content information via a deep learning model (¶90: “The trained machine learning model may extract one or more features for each small region from the reference image and/or synthesized image. In some embodiments, the one or more features of each small region may include color information, edge information, texture information, shape information, or the like, or any combination thereof.”; ¶90: “Exemplary edge information may include high-frequency component information”; ¶90: “The trained machine learning model may determine a weight for each small region based on the extracted one or more features.”) for the purpose of automatically conditioning extracted high frequency content.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kachelriess with the above teachings of Liu in order to incorporate a deep learning model in conditioning high frequency content. The 
Regarding Claim 8, Kachelriess, in view of Liu, further teaches: the method of claim 1, wherein extracting the high frequency content information comprises extracting the high frequency content information via a deep learning model (Liu: ¶90: “The trained machine learning model may extract one or more features for each small region from the reference image and/or synthesized image. In some embodiments, the one or more features of each small region may include color information, edge information, texture information, shape information, or the like, or any combination thereof.”; Liu: ¶90: “Exemplary edge information may include high-frequency component information”; Liu: ¶90: “The trained machine learning model may determine a weight for each small region based on the extracted one or more features.”) for the purpose of automatically extracting high frequency content.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kachelriess, in view of Liu, with the additional teaching of Liu in order to incorporate the extraction of high frequency content via deep learning. The motivation in doing so would lie in the automatic extraction of high frequency content based on the available data.
Regarding Claim 14, Kachelriess, in view of Liu, teaches: the method of claim 12, wherein conditioning the subset of the frequency content comprises conditioning the subset of the frequency content via a deep learning model trained to identify a conditioning process from among a plurality of different conditioning processes to be applied to the subset of the frequency content. (Liu: ¶90: “The trained machine learning model may extract one or more features for each small region from the reference image and/or synthesized image. In some embodiments, the one or more features of each small region may include color information, edge information, texture information, shape information, or the like, or any combination thereof.”; Liu: ¶90: “Exemplary edge information may include high-frequency component information”; Liu: ¶90: “The trained machine learning model may determine a weight for each small region based on the extracted one or more features.”; ¶89: “The trained machine learning model may generate a synthesized image based on the specific image and a reference image including a complete representation of the specific subject”; the trained model performs a process based on a specific image and implies that other processes exists for other images.).
Regarding Claim 16, Kachelriess, in view of Liu, teaches: the image processing system of claim 15, wherein the non-transitory memory stores one or more deep learning models (Liu: ¶76: “the storage module 480 may store data of multiple groups of training samples, initial third images, initial fourth images, one or more machine learning models”) configured to extract the high frequency content information from the projection dataset in the metal-containing region and/or condition the high frequency content information (Liu: ¶90: “The trained machine learning model may extract one or more features for each small region from the reference image and/or synthesized image. In some embodiments, the one or more features of each small region may include color information, edge information, texture information, shape information, or the like, or any combination thereof.”; Liu: ¶90: “Exemplary edge information may include high-frequency component information”; Liu: ¶90: “The trained machine learning model may determine a weight for each small region based on the extracted one or more features.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meyer et al., “Frequency split metal artifact reduction (FSMAR) in computer tomography”, Medical Physics, Vol. 39 Issue 4, 2012, Pages 1904-1916.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668